El Juez Asociado Señou Cóedoya Dávila,
emitió la opinión del tribunal.
Allá por el día 14 de agosto de 1930, Emilio Ghinaglia im-portó en esta isla, por la ciudad de San Juan, procedente de Venezuela, una partida de 12,622 libras de suela. Una vez desembarcada dicha mercancía el Departamento de Hacienda de Puerto Rico embargó la misma, alegando que tal mercancía estaba sujeta a un impuesto de ocho centavos por cada libra de acuerdo con el inciso 31-a del artículo 16 de la Ley de Rentas Internas, o sea la Ley No. 85, de 20 de agosto de 1925, y sus enmiendas, Autorizada la venta de la indicada mercancía, el demandante apelado procedió a venderla en distintas fechas y partidas, pagando en cada caso, bajo pro-testa, los arbitrios correspondientes de acuerdo con el inciso antes mencionado. Alega el demandante apelado que el in-ciso 31-a del artículo 16 de nuestra Ley de Rentas Internas anteriormente mencionado, es anticonstitucional, no estando por lo tanto obligado a satisfacer los referidos arbitrios que pagó bajo protesta al Tesorero de Puerto Rico. Según el demandante, el precepto legal citado es anticonstitucional porque viola el inciso 22 del artículo 2 de la Ley Orgánica y el último disponiéndose del artículo 3 de la mencionada ley. Se alegan otros motivos de inconstitucionalidad; pero como la corte inferior declaró nulo el inciso impugnado, basándose únicamente en no ser uniforme el impuesto que en el mismo se fija, nos limitamos a citar únicamente los preceptos de la Ley Orgánica que se relacionan con la uniformidad en la imposición de contribuciones.
Se alega por el apelante que la corte inferior erró al declarar la inconstitucionalidad del referido inciso porque impone una contribución que no es uniforme sobre la misma. clase de artículos y que la sentencia dictada es contraria a derecho por no resultar congruente con las alegaciones del pleito.
La sección 16 de la Ley No. 85 para proveer rentas para *917El Pueblo de Puerto Rico, etc., aprobada en 20 de agosto de 1925 (p. 591) y enmendada en 3 de junio de 1927 (Ley No. 17, p. 461), impone un derecho de rentas internas a ciertos artículos que se relacionan en la referida sección. No aparece en dicha sección así enmendada impuesto alguno sobre suela, pero en 1930 se adoptó una enmienda a la men-cionada sección 16 (Ley No. 74 de 1930, p. 457) en virtud de la cual se añadió el inciso 31-a que impone “a toda suela importada para ser vendida o usada en Puerto Rico un de-recho de ocho centavos por cada libra.”
La sección 62 de la misma ley, tal y como fue enmendada en 1927, dice así:
“Se impondrá y cobrará por una sola vez, sobre las ventas de cualesquier artículos objeto de comercio que no estén gravados en la sección 16 de esta ley o exentos de contribución según lo dispuesto en la sección 83 de la misma, al tiempo de verificarse la venta en Puerto Rico, una contribución del 2% sobre el precio o valor de las ventas diarias, bien de contado o bien a crédito, de dichos artículos, la cual contribución deberá pagar al final de cada mes la persona que haya efectuado dichas Ventas.”
De acuerdo con la sección 16, enmendada en 1930, la única suela gravada es la importada para ser vendida y usada en Puerto Rico. No grava, esta sección la suela producida en esta isla y como la sección 62 impone a los artículos objeto de comercio no gravados por la sección 16 o exentos de con-tribución por la sección 83 una contribución del 2 por ciento sobre el precio o valor de las ventas diarias, resulta que la suela producida en Puerto Rico debe pagar esta contribu-ción del 2 por ciento por no aparecer gravada en la sección 16. No creemos que la ley pueda ser objeto de otra interpre-tación. La suela importada, cualquiera que sea su precio, tiene que pagar ocho centavos por libra. Se fija una contri-bución por unidad de peso. La suela producida en el país paga sobre el precio o valor de la venta, que está sujeto a las fluctuaciones del mercado.
El artículo 3 de nuestra Ley Orgánica, enmendada en *918marzo 4 de 1927, al facultar a nuestra Legislatura para im-poner contribuciones de rentas internas dispone:
. que las contribuciones de rentas internas que de acuerdo con la facultad concedida por esta ley imponga la Asamblea Legis-lativa de Puerto Eico sobre cualesquiera artículos, efectos, mercade-rías o mercancías, podrá ser impuesta y cobrada sobre los artículos sujetos a dicha contribución, según determine la referida Asamblea Legislativa, tan pronto como los mismos hayan sido fabricados, ven-didos, usados o importados en la Isla; Disponiéndose, que no se hará distinción alguna entre los artículos importados de los Estados Uni-dos o de países extranjeros y los artículos similares producidos o ma-nufacturados en Puerto Eico. Por la presente se ordena a los ofi-ciales de aduanas y del servicio postal de Estados Unidos que ayuden a los debidos funcionarios del Gobierno de Puerto Eico en el cobro de estas contribuciones.”
No hay duda de que el inciso impugnado establece una diferencia clara entre' la suela producida aquí y la que se produce en el extranjero. En un caso se impone el tributo por unidad de peso; en el otro por el precio de la venta. Esta es la interpretación que surge de los preceptos claros y terminantes de la ley. Se establece una distinción que favo-rece un artículo producido en el país con perjuicio del mismo artículo importado del extranjero. La ley orgánica de Puerto Eico probibe expresamente estas distinciones discriminato-rias. En vista de la claridad de la ley, bien pudiéramos dis-pensarnos de citar precedentes. No es fácil encontrarlos tampoco en los estados de la Unión, donde no existen leyes idénticas o parecidas a la. ley nuestra que impone un derecho sobre ventas. Por analogía vamos a ilustrar esta opinión con algunas citas y casos en los cuales se discuten tributos impuestos a vendedores no residentes que indirectamente afectan el artículo que se destina a la venta. De la obra “Taxation”, de Cooley, tomo primero, pág. 768, copiamos lo que sigue:
“Igualmente una licencia o contribución sobre personas que ven-dan artículos no es válida si establece distinciones contra artículos *919no producidos o introducidos en el estado, en favor de artículos produ-cidos o manufacturados dentro del estado. Por ejemplo; una muni-cipalidad no puede diferenciar contra ventas de propiedad importada en la ciudad. De igual modo, una contribución sobre Vendedores am-bulantes viola el principio de la igual protección de las leyes cuando esta contribución se aplica solamente a los vendedores que ofrezcan en venta artículos manufacturados dentro del estado, puesto que esto favorece a los productos extranjeros.”
También es interesante el caso Ex parte Hines, 164 Pac. 339, resuelto por la Corte Suprema de California. No se trata en este caso de un derecho impuesto a un vendedor de determinado artículo, sino de una industria a la cual se quiso favorecer. En la ciudad de Venecia, California, en virtud de una ordenanza, se impuso un derecho de $12 al año a toda persona, firma o corporación que condujese, administrase o mantuviese un tren de lavado. En la misma ordenanza se impuso un derecho de $112 al año a toda persona, firma o corporación que fuese dueña, operase o mantuviese un vagón u otro vehículo para llevar a o traer ropa de un tren de lavado situado fuera de los límites de la ciudad. También se im-puso una contribución de $120 al año a toda persona, firma o corporación que condujese, operase o mantuviese una agencia para recoger o distribuir ropa en representación de cualquier tren de lavado situado fuera de los límites de la ciudad de Venecia.
La ordenanza declara ilegal emprender cualquier negocio descrito en la misma sin una licencia de la ciudad. La Corte Suprema de California resolvió que esta ordenanza era nula por considerarla discriminatoria. “Las disposiciones de la licencia”, dice la corte, “están plenamente caracterizadas como una tarifa protectora para el beneficio de los trenes de lavado situados en la ciudad de Venecia, o de vagones que hagan negocios con trenes de lavado dentro de la ciudad, y aparentemente no tienen otro propósito.”
En el caso de Spaulding v. Patterson, 104 Pac. 412, re-*920suelto por la Corte Suprema de Colorado, dice la referida corte:
“Un estado puede exigir una licencia para que se emprenda un negocio, pero tal licencia debe ser uniforme y no establecer dis-tinciones en fav'or de una clase contra otra ni en favor de sus propios ciudadanos contra acpiéllos de otros estados o requerir una licencia que constituya una regulación de] comercio interestadual; y un estatuto no uniforme en su operación, sino en favor de uno y contra otro, aunque cada uno esté conduciendo el mismo negocio y v'encliendo el mismo carácter de artículos en nna forma similar, es inconstitueiona I.' ’
En este caso se interpretaba un artículo de la ley de rentas de Colorado, en el cual se disponía que cuando una persona, firma o corporación introdujese o enviase, con pos-terioridad al primero de mayo de cada año, a cualquier con-dado, cualquier clase de artículos o mercancías para ser vendidos en un sitio de negocios temporalmente ocupado para su venta sin la intención de emprender permanentemente un negocio en dicho local, el dueño, consignatario o persona en-cargada de tales artículos o mercancías pagaría cierta con-tribución. Interpretando este artículo de la ley la Corte Su-prema de Colorado dice:
“A la luz de nuestra constitución y los preceptos que se deducen-de la ley, nosotros creemos que la ley carece de validez. Impone un derecho a artículos y mercancías traídos en cualquier condado con posterioridad al primero de mayo de cualquier año para almacena-miento y venta temporal, y por necesaria implicación releva a artículos de un carácter similar traídos al mismo condado al mismo tiempo, de la contribución si estos artículos no son ofrecidos a la venta. . Esta distinción priva a la ley del requisito indispensable de que las con-tribuciones deben ser uniformes sobre la propiedad dentro de la ju-risdicción del cuerpo que las impone. Si cierta clase de propiedad introducida en el condado para un propósito particular después del primero de mayo en cualquier año puede estar sujeta a una contribu-ción, entonces toda otra propiedad dentro de la misma jurisdicción, de un carácter similar, debe estar sujeta a la misma contribución, para satisfacer la disposición de nuestra constitución sobre el punto de la uniformidad de contribuciones.”
*921Examinado el inciso 31-a, cuya inconstitncionalidad se alega, a la luz de las disposiciones de la ley orgánica, que requiere uniformidad en la imposición de contribuciones y del precepto en qne terminantemente se dice qne no se bará distinción alguna entre los artículos importados de los Es-tados Unidos o de países extranjeros y los artículos similares producidos o manufacturados en Puerto Eico, se impone la conclusión de que el referido inciso carece de validez por constituir una violación de nuestra Ley Orgánica.
Se arguye además que la sentencia dictada no es con-gruente con las alegaciones. Es cierto que en la demanda se alega que la suela producida o manufacturada en Puerto Eico no está sujeta a contribución. Se ba probado, sin embargo, que paga una contribución distinta e inferior a la qne el inciso 31-a impone a la suela importada. Esta distin-ción, de conocimiento judicial, porque surge de la misma ley, es bastante para determinar la inconstitucionalidad del esta-tuto, sin que tenga importancia el becbo de que la suela doméstica pague alguna contribución y se baya alegado que no paga ninguna. La verdad es que la suela doméstica paga el 2 por ciento de contribución sobre el precio o valor de las ventas y la importada oebo centavos por cada libra.

Debe confirmarse la sentencia apelada.